Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 13, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00707-CR



                IN RE DEANDRE DYNELL DEBOEST, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               262nd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1737576

                          MEMORANDUM OPINION

      On December 7, 2021, relator Deandre Dynell Deboest filed a petition for
writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex.
R. App. P. 52. In the petition, relator asks this Court to compel the Honorable Lori
Chambers Gray, presiding judge of the 262nd District Court of Harris County, to
grant his motion to dismiss for denial of a speedy trial.
      To be entitled to mandamus relief, the relator must show that (1) he has no
adequate remedy at law to redress his alleged harm, and (2) what he seeks to
compel is a ministerial act, not a discretionary act. In re Powell, 516 S.W.3d 488,
494–95 (Tex. Crim. App. 2017) (orig. proceeding). A trial court has a ministerial
duty to consider and rule on motions properly filed and pending before it, and
mandamus may issue to compel the trial court to act. In re Henry, 525 S.W.3d
381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding). For relator to
be entitled to mandamus relief, the record must show (1) the motion was filed and
brought to the attention of the respondent-judge for a ruling, and (2) the
respondent-judge has not ruled on the motion within a reasonable time after the
motion was submitted to the court for a ruling or after the party requested a ruling.
In re Gomez, 602 S.W.3d 71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig.
proceeding).

      As the party seeking mandamus relief, relator has the burden of providing
this court with a sufficient record to establish his right to mandamus relief. Id. at
73–74; Henry, 525 S.W.3d at 382; see also Tex. R. App. P. 52.7(a)(1) (relator must
file with the mandamus petition “a certified or sworn copy of every document that
is material to the relator’s claim for relief and that was filed in any underlying
proceeding”). To establish that the motion was filed, the relator must provide
either a file-stamped copy of the motion or other proof that the motion in fact was
filed and is pending before the trial court. Gomez, 602 S.W.3d at 74. Merely filing
a motion with a court clerk does not show that the motion was brought to the trial
court’s attention for a ruling because the clerk’s knowledge is not imputed to the



                                         2
trial court. In re Ramos, 598 S.W.3d 472, 473 (Tex. App.—Houston [14th Dist.]
2020, orig. proceeding).

      Relator has not provided this court with a mandamus record to demonstrate
that either a motion to dismiss or a motion for speedy trial was filed in the trial
court. Similarly, there is no record that relator has brought either motion to the
attention of the respondent-judge for a ruling. Mere filing is insufficient because
the clerk’s knowledge is not imputed to the trial judge. See Ramos, 598 S.W.3d at
473. The respondent-judge is not required to consider a motion that has not been
called to the trial court’s attention by proper means. See Henry, 525 S.W.3d at
382. Relator has not made the requisite showing.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus




                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3